Order of the Surrogate’s Court of Queens county, which denied in part proponent’s motion for a bill of particulars, modified so as to require contestant to give a bill of particulars of the time or times and the place or places where the contestant claims undue influence was exercised upon the decedent, and the time or times and the place or places where contestant claims duress was practiced upon the decedent, as specified in proponent’s demand, subdivisions (c) and (f). K contestant has not this knowledge, she should so state. As so modified, the order is affirmed, without costs. Kelly, P. J., Manning, Young, Kapper and Lazansky, JJ., concur.